          Case 2:19-cv-05310-DWL Document 24 Filed 10/09/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Carlos Armenta-Vasquez,                            No. CV-19-05310-PHX-DWL
10                   Petitioner,                        ORDER
11   v.
12   United States of America,
13                   Respondent.
14
15            On July 1, 2020, the magistrate judge issued a report and recommendation
16   (“R&R”) concluding that Petitioner’s amended motion under 28 U.S.C. § 2255 should be

17   denied and giving Petitioner 14 days to file objections. (Doc. 17.)
18            On July 31, 2020, after Petitioner failed to file objections, the Court issued an

19   order adopting the R&R (Doc. 18) and entered judgment (Doc. 19).

20            On August 10, 2020, Petitioner filed an “objection” (Doc. 20) and a notice of
21   appeal (Doc. 21). It’s unclear whether the “objection” (Doc. 20) is intended to be (1)
22   untimely objections to the R&R, (2) a Rule 60(b) motion for leave to file untimely

23   objections to the R&R, or (3) both.

24            To the extent that it is a Rule 60(b) motion, it fails to establish excusable neglect

25   for not filing a timely motion to extend the deadline. Rule 60(b)(1) of the Federal Rules

26   of Civil Procedure provides that “[o]n motion and just terms, the court may relieve a
27   party or its legal representative from a final judgment, order, or proceeding [due to]
28
         Case 2:19-cv-05310-DWL Document 24 Filed 10/09/20 Page 2 of 3



 1   mistake, inadvertence, surprise, or excusable neglect.”1 Courts assessing whether neglect
 2   is “excusable” must consider four factors: “[1] the danger of prejudice to the [non-
 3   moving party], [2] the length of the delay and its potential impact on judicial proceedings,
 4   [3] the reason for the delay, including whether it was within the reasonable control of the
 5   movant, and [4] whether the movant acted in good faith.” Pioneer Inv. Servs. Co. v.
 6   Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 388 (1993).2
 7           Here, the danger of prejudice to Respondent is minimal, but both Respondent and
 8   this Court have an interest in finality.
 9           The length of the delay is moderate. Petitioner was given 14 days to file
10   objections to the R&R. The Court waited an additional 14 days before accepting the
11   R&R. And then Petitioner waited another 10 days to seek relief.
12           The reason for the delay—lack of access to the law library caused by the Covid-19
13   pandemic—would establish good cause to extend a deadline pursuant to Rule 6(b)(1)(A),
14   before the time to act expired. But Petitioner offered no reason to justify his failure to
15   seek an extension of time.
16           The final Pioneer factor is whether the movant acted in good faith. The Court has
17   no reason to suspect any bad faith motive.
18           The Covid-19 pandemic is a serious global crisis, and the Court is lenient about
19   granting timely requests for deadline extensions caused by pandemic-related disruptions.
20   But Petitioner has proffered no reason for ignoring the deadline and filing nothing until
21   nearly three times his allotted response time expired. Petitioner has not established
22   excusable neglect.
23           Even when the reason for the delay is weak, where the equities favor excusing the
24   1
       In Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380 (1993), the
     Supreme Court addressed the meaning of the phrase “excusable neglect” as it appears in
25   Rule 9006(b)(1) of the Federal Rules of Bankruptcy Procedure and specifically noted that
     Rule 9006(b)(1) “was patterned after” Rule 6(b) of the Federal Rules of Civil Procedure.
26   507 U.S. at 391. The Ninth Circuit subsequently confirmed that the Pioneer test applies
     in the context of Rule 6(b) and Rule 60(b) of the Federal Rules of Civil Procedure and
27   Rule 4(a)(5) of the Federal Rules of Appellate Procedure. Briones v. Riviera Hotel &
     Casino, 116 F.3d 379, 381–82 (9th Cir. 1997).
28   2
            When assessing whether a failure to act was caused by “excusable neglect,” a
     court may not impose per se rules. Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004).

                                                  -2-
      Case 2:19-cv-05310-DWL Document 24 Filed 10/09/20 Page 3 of 3



 1   negligence, the court must do so. Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223-25
 2   (9th Cir. 2000). But here, to the extent that the filing is also intended to be his objections,
 3   Petitioner’s objections fail on the merits and provide no reason to depart from the R&R’s
 4   analysis. Even if the Court could find excusable neglect, any extension of the deadline
 5   would be futile.
 6          Accordingly,
 7          IT IS ORDERED that Petitioner’s “objection” (Doc. 20), which the Court
 8   construes as a Rule 60(b) motion, is denied.
 9          Dated this 9th day of October, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
